Citation Nr: 0901795	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  99-24 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for polyarthralgias of 
multiple joints, claimed as a result of exposure to herbicide 
agents (polyarthralgias due to Agent Orange).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1967 to March 
1969, including duty in the Republic of Vietnam from March 
1968 to March 1969.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal, in part, from December 1998 and 
October 1999 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In March 2001, the Board remanded the veteran's case to the 
RO for further development and, in a May 2003 decision, the 
Board denied the veteran's claim.

The veteran appealed the Board's May 2003 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Pursuant to a Motion for Partial Remand (Motion for Remand) 
filed by the VA General Counsel, the Court entered an Order 
in March 2004 vacating that portion of the Board's May 2003 
decision that denied service connection for polyarthralgias 
of multiple joints, claimed as a result of exposure to 
herbicide agents, and remanded the matter.  A copy of the 
Court's Order in this matter has been placed in the claims 
file.

In May 2004, the veteran testified during a hearing at the RO 
before the undersigned regarding his increased rating claim 
(that was denied in an April 2007 Board decision).  A 
transcript of the hearing is of record.

In November 2004, March 2005, September 2006, and April 2007, 
the Board remanded the veteran's case to the RO for further 
evidentiary development.

Jenny Twyford, the veteran's prior attorney, withdrew from 
her representation of the veteran in January 2008 and there 
is no indication that the veteran wished to appoint a new 
representative.




FINDINGS OF FACT

1.  All notice and development necessary to adjudicate this 
claim has been completed.

2.  The objective and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
multiple joint polyarthralgias is related to the veteran's 
active military service including exposure to Agent Orange in 
service.


CONCLUSION OF LAW

Polyarthralgias of the multiple joints were not incurred in 
or aggravated by active military service nor may they be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1137, 5103-5103A, 5107(b) (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 38 U.S.C.A. 
§ 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was  amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23, 353 (Apr. 30, 2008).  

The veteran was provided with March 2001, December 2005, and 
March 2006 letters in which the RO notified him of what 
evidence was required to substantiate his multiple joint 
polyarthralgias service-connection claim.  The letters told 
him of what evidence VA would obtain, what evidence he was 
expected to provide, and what assistance the VA could provide 
the veteran in obtaining this evidence.  Finally, the letters 
notified the veteran that he should submit any relevant 
evidence in his possession.  These letters met the duty to 
notify the veteran in accordance with Pelegrini.

The United States Court of Appeals for Veterans Claims 
(hereinafter referred to as "the Court") has also held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007).

The veteran has substantiated his status as a veteran.  The 
second and third elements of proper Dingess notice were 
provided in the December 2005 and March 2006 letters.  The 
veteran did not receive notice about what evidence was needed 
to establish a rating or notice regarding an effective date 
until March 2006.  The Court has held that VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable adjudication by the 
RO.  See Pelegrini v. Principi.  The timing deficiency was 
cured by readjudication of the claim after the notice was 
provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the veteran in the development 
of his claim.  The veteran's service treatment records, 
service personnel records, VA treatment records, and private 
treatment records were obtained, and he testified during a 
hearing at the RO before the undersigned.  He was also 
afforded multiple VA examinations and sufficient medical 
opinions have been obtained.

As the veteran has not indicated that there is any 
outstanding pertinent evidence, the Board may proceed with 
consideration of his claim.  

II. Factual Background and Legal Analysis 

Pursuant to 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  Even if there is no record of 
arthritis while in service, its incurrence in service will be 
presumed if the disease was manifest to a compensable degree 
within one year after service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the 
disease need not be diagnosed within the presumptive period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree.  Id.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden elements is through 
a demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  38 C.F.R. § 3.303(b).

In addition, the law provides that, if a veteran who served 
in the Republic of Vietnam was exposed to an herbicide agent 
during active military, naval, or air service, certain 
specified diseases shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service shall have become manifest to a degree of 10 percent 
or more within a year after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, it 
must be shown that the veteran served in the Republic of 
Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6).  Second, the veteran must have been 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e), or a nexus between the currently diagnosed 
disability and service must otherwise be established.  See 
Brock v. Brown, 10 Vet. App. at 162.

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  See Grover v. West, 12 Vet. App. 
109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone 
v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent 
to testify to pain and visible flatness of his feet); 
Espiritu, 2 Vet. App. at 494-95 (lay person may provide 
eyewitness account of medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Gober, 10 Vet. 
App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).  Once evidence is determined to be competent, 
the Board must determine whether such evidence is also 
credible.  See Layno, supra (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted").

In any case where a veteran was engaged in combat with the 
enemy during a period of war, VA shall accept as sufficient 
proof for purposes of service connection for any disease or 
injury alleged to have been incurred in or aggravated by said 
service, such satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

A. Factual Background

The veteran contends that he suffers from multiple joint 
polyarthralgias as a result of his exposure to Agent Orange 
and other herbicides during his Vietnam service.  He also 
contends that he injured his ankle while jumping out of a 
helicopter during service.

The veteran's service personnel records reveal that he served 
as a general vehicle mechanic during his Vietnam service, 
from March 1968 to March 1969.

The veteran's October 1966 entrance examination is negative 
for any relevant abnormalities and he was found qualified for 
active service.  A December 1967 clinical record reflects the 
veteran's complaints of low back pain provisionally assessed 
as an acute back strain.  Results of X-rays taken at the time 
were negative.  An undated X-ray of the veteran's right ankle 
revealed no evidence of a fracture.  The remaining service 
treatment records are otherwise not referable to any 
complaints or diagnoses of, or treatment for polyarthralgias 
or joint pain.  Swollen or painful joints were denied by the 
veteran in his March 1969 Report of Medical History (RMH) 
and, when examined for separation at that time, a 
musculoskeletal abnormality was not noted. 

Post service, the veteran was treated for a gun shot wound to 
the left chest and left upper arm in March 1969 following a 
fight in a bar.

Results of June 1970 VA ankle X-rays revealed normal right 
and left ankles.

According to a June 1977 VA operative report, the veteran 
stepped off a dock while intoxicated and injured his right 
ankle, resulting in an external rotation type fracture 
dislocation with a fracture of the medial malleolus.  He 
underwent open reduction and internal fixation surgery, 
including the insertion of a Rush rod and a standard bone 
screw, to repair the fracture.  A June 1981 VA right ankle X-
ray demonstrated residual degenerative changes of the 
articular tibia surface.

A July 1984 VA X-ray revealed degenerative changes of the 
right ankle joint.  The medial malleolar screw and Rush rod 
in the veteran's right ankle were removed by the veteran's 
private physician in August 1984.

Private treatment records reveal the veteran's reports of 
straining his right ankle while shoveling snow in January 
1985, with a physical examination showing some slight 
tenderness over ankle's medial aspect.  

In February 1986, the veteran reported twisting his ankle 
while getting out of his car, resulting in his left ankle 
pain and swelling.  His private treatment records reveal a 
bimalleolar fracture.  A February 1986 X-ray revealed a 
nondisplaced fracture of the lateral malleolus and of the 
posterior lip of the distal tibia.

A March 1986 private X-ray confirmed the presence of a 
fracture at the distal end of the left fibula and the 
posterior malleolus of the distal left tibia of the left 
ankle.

The veteran reported swelling and pain in his ankle in an 
April 1986 private treatment record.  An X-ray revealed a 
calcaneal navicular coalition with talonavicular degenerative 
changes, which the veteran's treating physician noted to be a 
"congenital condition" with secondary degenerative changes 
that "may have been stressed by the injury as well".

The veteran reported that he injured his left knee while 
chopping wood in June 1987.

An arthroscopy with abrasion arthroplasty was performed on 
the veteran's right ankle in December 1992.  As a result of 
his degenerative arthritis and right ankle pain, the 
veteran's right ankle was fused in May 1993.

The veteran was approved for Social Security Administration 
(SSA) disability benefits in June 1995 on the basis of his 
alcohol addiction, Arnold-Chiari malformation, and the 
residual effects of his right ankle fracture.  He was 
considered totally disabled as of May 1980.

November 1996 VA X-rays reveal that the veteran's right 
medial bone screw may have been loose, and at least one of 
the bone screws was penetrating beyond the margin of the 
talus by either penetrating into or overlying the subtalar 
joint.  

The veteran reported difficulty walking due to his ankles 
during a December 1996 VA general medical examination.  
Following a physical examination, the examiner diagnosed the 
veteran with a right ankle fracture with persistent swelling 
and pain, as well as a painful left ankle fracture.  The 
veteran was also noted to have severe bilateral pes planus 
and eversion.  No other joint pain was reported.

X-rays taken in February 1997 showed mild degenerative joint 
disease was present in the veteran's wrists, and no evidence 
of rheumatoid arthritis.  A February 1997 VA bone scan 
revealed degenerative changes in the veteran's shoulders and 
in several joints of the hands and wrists, as well as likely 
inflammatory arthritis in the veteran's ankles.

An April 1999 VA outpatient (OPT) record reflects the 
veteran's continued complaints of left ankle pain with 
diffuse tenderness around the medial malleolus.  An 
assessment of left foot degenerative joint disease was made 
and degenerative changes were confirmed in an April 1999 X-
ray.

During a May 2002 VA examination, the veteran reported that 
he began experiencing problems with his joints beginning in 
1980.  All of his joints were reportedly painful and 
prevented him from walking far or sleeping.  The veteran also 
reported being exposed to Agent Orange while serving in 
Vietnam.  Physical examination revealed tenderness on 
palpation over the elbows, hips, knees, shoulders and ankles.  
Diagnoses of right shoulder degenerative arthritis, and 
cervical spine degenerative disk disease were made, and the 
veteran's complaints of multiple joint pain were noted.  The 
VA examiner opined that the veteran suffered from 
polyarthralgia as "polyarthralgia means pain in multiple 
joints", however, there was no objective evidence 
establishing that polyarthalgia was caused by exposure to 
Agent Orange or other herbicides.  The VA examiner said he 
was unaware of any known statistical correlation between 
Agent Orange and polyarthralgia of the multiple joints.  
According to the VA examiner, the "etiology of the veteran's 
polyarthralgia cannot be established on the basis of 
presently available evidence."

The veteran reported stiffness and pain in his shoulders, 
knees, ankles, elbows and lower back during an October 2002 
VA psychiatric evaluation.

An October 2002 VA neurological examination was conducted to 
determine the relationship, if any, between the veteran's 
right ankle condition and his Arnold-Chiari malformation.  
The veteran reported that his ankle hurt "all of the time", 
that the pain was "worse with walking or standing," and 
that his Vioxx treatment was helpful.  Physical examination 
revealed mild tenderness on palpation around the right ankle, 
particularly over the medial malleolus.  An assessment of 
post-traumatic right ankle post-traumatic arthritis was made, 
and the examiner opined that there was no relationship 
between the veteran's 1977 ankle fracture and his neurologic 
diagnosis.

During his May 2004 Board hearing, the veteran testified that 
he was experiencing worsening joint pain.

Bilateral shoulder pain was reported in a December 2004 VA 
treatment note and the veteran also reported a history of 
generalized polyarthralgia.  The clinical assessment included 
bilateral impingement syndrome.  Results of shoulder X-rays 
included bilateral acromioclavicular (AC) joint arthrosis.

During a September 2005 VA orthopedic examination, conducted 
by a physician, the veteran reported injuring his ankle 
jumping out of a helicopter while in service.  Constant 
stabbing bilateral ankle pain with increased heat, constant 
swelling, motor weakness, stiffness and instability were 
reported.  Physical examination revealed tenderness on the 
right lateral malleolus with significant swelling as well as 
tenderness on the left medial and lateral malleolus.  A left 
ankle X-ray revealed an impression of stable degenerative 
joint disease and a right ankle X-ray revealed stable 
postoperative changes of a tibiotalar arthrodesis with 
degenerative changes of the talocalcaneal and talonavicular 
joint.  Following a review of the veteran's claims folder, 
the VA examiner opined that the veteran's left ankle 
arthralgia was not service-connected but noted that it may be 
secondary to his right ankle condition due to the transfer of 
weight to the left lower extremity.  The examiner also noted 
that the veteran's right ankle was not service-connected as 
the veteran injured his ankle after service.

A December 2005 VA orthopedic examination, conducted by a 
certified rehabilitation registered nurse (CRRN), revealed 
the veteran's complaints of pain in most of his joints.  
Bilateral ankle pain, sharp daily bilateral knee pain, sharp 
bilateral hip pain and bilateral shoulder pain were reported.  
His worst pain reportedly occurred in his ankles.  His gait 
was noted to be wide, with his feet everted.  Physical 
examination revealed an ankylosed right ankle, and tenderness 
of palpation in the right and left interior patellar, right 
and left medial malleolar.  There was no tenderness on 
palpation of the right and left shoulder or fingers.  
Following a review of the veteran's claims folder, this 
examiner noted that the radiographs did not find "poly 
arthritis" and arthritis of multiple joints that can be 
concluded to be more likely than not related to military 
service.  This examiner opined that the veteran's previous 
trauma, his multiple surgeries, aging, obesity, and activity 
level were more likely related to the degenerative changes 
found on radiograph studies.  She also noted that the veteran 
had not been diagnosed with demyelinating disease.

The veteran appeared for a VA orthopedic examination 
conducted by a CRRN in December 2006.  The veteran was unable 
to walk on his toes or heels, walked using a cane, and his 
gait was noted to be slow, unsteady and with a limp.  He 
reported that his physical strength was good but that he 
sometimes lost his balance, and that "all of [his] joints 
will ache at different times."  He reported the onset of 
achy, sharp pain in all of his fingers 10 years ago, and that 
his fingers swell and ache every day.  He also reported 
bilateral achy pain in his hips, with the pain in his left 
hip worse than his right hip.  This pain radiated to his 
knees and to his back where the belt line is.  He reportedly 
experienced dull, achy pain in his ankles that radiated from 
the top of the ankle.  His ankles were fused and he swelled.  
Finally, he reported an achy pain in his shoulder that 
radiated up and down to the elbow, as well as achy elbow pain 
that radiated down to the wrist and finger.  He reported that 
his shoulder and elbow pain began 10 years ago.  Physical 
examination revealed that his bilateral upper and lower 
extremity strength was 5/5 with in-tact sensation.  There was 
no tenderness on palpation of the joints.

In September 2008, a VA orthopedist provided a written 
medical opinion that reflects his review of the veteran's 
medical records.  The medical specialist noted that results 
of laboratory tests in October 2004 were negative for 
rheumatoid arthritis, that when examined in December 2004, 
the veteran reported bilateral shoulder pain, that he 
underwent right ankle surgery in 1977 and 1993, and had a 
left ankle fracture in 1986.  The VA examiner found no 
evidence in the medical record of complaints of pain in the 
veteran's hips, knees, hands, or wrists.  The veteran's 
complaints of bilateral shoulder and ankle pain were 
attributed to osteoarthritis of the AC joints and ankle 
fractures.  He noted that the veteran complained of shooting 
right leg pains in April 2004, but did not find any evidence 
that the veteran suffered from radiculopathy.  

The VA examiner opined that the veteran's complaints of 
polyarthralgias were not due to his military service and that 
the relationship of any such polyarthralgias had less than a 
50 percent probability that it was related to military 
service.  In this medical specialist's opinion, the veteran's 
polyarthralgias complaints were due to the osteoarthritis of 
the shoulder AC joints, as well as his history of bilateral 
ankle fractures and his right ankle fusion.  The VA examiner 
further opined that there was no indication that the 
veteran's history of demyelinating disease was related to his 
polyarthralgias complaints.  It was the examiner's opinion to 
a reasonable medical certainty that the veteran was not 
entitled to a polyarthralgias diagnosis, that there was "no 
evidence of service-connection" for the claimed 
polyarthralgias

B. Legal Analysis

The first determination to be clarified is whether the 
veteran was exposed to Agent Orange.  The previously 
described presumptions apply only to veterans who actually 
served in Vietnam (although there is no minimum time frame 
provided by the law).  In this case, the veteran's service 
records indicate that he served in Vietnam from March 1968 to 
March 1969.  Therefore, the veteran is presumptively exposed 
to Agent Orange.

However, the veteran is not entitled to a presumption of 
service connection for multiple joint polyarthralgias as that 
disorder has not been positively associated with Agent Orange 
exposure.  Thus, even conceding the veteran's Agent Orange 
exposure, multiple joint polyarthralgias is not a disorder 
that is presumptively service connected on the basis of 
herbicide exposure.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 
3.307, 3.309.

As the Agent Orange presumption is not the sole method for 
showing causation, a claimant is not precluded from 
presenting proof of direct service connection between a 
disorder and his service, even if the disability in question 
is not among the statutorily enumerated disorders which are 
presumed to be service-related.  See Combee v. Brown, supra.  
Hence the veteran may establish service connection for 
multiple joint polyarthralgias by presenting competent 
evidence which shows that it is as likely as not that the 
disorder was caused by his service.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 3.303; Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).

There is no credible evidence of record suggesting that the 
veteran was exposed to combat.  His service is negative for 
combat indicators such as a Purple Heart or Combat 
Infantryman Badge, and his occupational specialty as a 
general vehicle mechanic does not suggest combat exposure.  
Service medical records document that he suffered no relevant 
injuries while in service and, when examined for separation 
in March 1969, a musculoskeletal abnormality was not noted.  
Therefore, his right ankle injury, alleged to have been 
incurred when he jumped from a helicopter, cannot be presumed 
to have occurred during his service.

The veteran suffers from a current disability as he has been 
diagnosed with multiple joint polyarthralgias, among other 
conditions.  

However, no competent medical evidence has been presented 
indicating that the veteran's multiple joint polyarthralgias 
are the result of an in-service incurrence or the aggravation 
of a disease or injury.  His service treatment records are 
negative for any complaints, treatments or diagnoses of 
arthritis while in service, and the veteran specifically 
denied that he experienced swollen or painful joints in his 
March 1969- discharge RMH form.  Nor has arthritis been 
diagnosed as compensably disabling within one year of 
discharge.

The veteran has undergone no less than six VA examinations, 
plus a seventh records' review by a VA orthopedist, and not 
one examiner has found a nexus between the veteran's claimed 
condition and his military service.  Specifically, the May 
2002 VA examiner opined that there was no objective evidence 
establishing a nexus between the veteran's polyarthralgias 
and any in-service herbicide exposure. This VA physician said 
he was unaware of any known statistical correlation between 
Agent Orange and polyarthralgia of multiple joints.  
Moreover, the September 2008 VA orthopedist, who examined all 
the veteran's medical records, opined that the veteran's 
polyarthralgias were not due to his military service and 
attributed the veteran's complaints to his non-service-
connected ankle injuries and osteoarthritis.  

Here, a continuity of symptomology has not been reported, as 
the veteran's first documented complaints of joint pain 
occurred in June 1977, following his fall from a dock, nearly 
8 years after his discharge from active duty.  The veteran 
himself reported in his May 2002 VA examination that he did 
not experience joint problems until 1980, more than a decade 
after his active service.  He also reported in the December 
2006 VA examination that he first began experiencing finger, 
shoulder, and elbow pain in 1996, nearly 30 years after his 
discharge from service.

The veteran does not meet the burden of presenting evidence 
as to medical cause and effect merely by presenting his own 
statements, because as a layperson he is not competent to 
offer medical opinions.  The veteran can attest to factual 
matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus his statements 
regarding causation are not competent.  See Espiritu v. 
Derwinski, 2 Vet. App. at 495; see also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  There is no 
evidence showing, and the veteran does not assert, that he 
has had sufficient medical training to provide competent 
medical evidence as to the etiology of his claimed multiple 
joint polyarthralgias.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the veteran has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed multiple joint polyarthralgias.  The 
preponderance of the evidence is therefore against the 
veteran's claim of entitlement to service connection for 
multiple joint polyarthralgias.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
multiple joint polyarthralgias is not warranted.




ORDER

Service connection for polyarthralgias of multiple joints, 
claimed as a result of exposure to Agent Orange, is denied.



____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


